MEMORANDUM ***
Ara Malkhasyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (the “Convention”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
The government contends that Malkhasyan has waived any challenge to the IJ’s decision by his failure to properly raise any argument in his opening brief. We agree that because Malkhasyan’s opening brief fails to raise any issues challenging the IJ’s denial of withholding of removal and/or relief under the Convention, he has waived these claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996). With respect to Malkhasyan’s claim for asylum, even assuming that it has not been waived, Malkhasyan’s testimony was internally inconsistent and inconsistent with his written declaration. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000). Malkhasyan’s testimony also lacked sufficient detail and was vague. See Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir.1999). Accordingly, substantial evidence supports the IJ’s adverse credibility determination. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.